                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Brian S. Charbonneau,

       Plaintiff,

v.                                           Case No. 18-10112

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                   ORDER ADOPTING
                         1/11/19 REPORT & RECOMMENDATION

       Plaintiff Brian S. Charbonneau filed this action, challenging a final decision of the

Commissioner of Social Security denying his application for Title II Disability Insurance

Benefits (“DIB”). The matter was assigned to Magistrate Judge Patricia T. Morris for all pretrial

proceedings.

       The matter recently came before the magistrate judge on cross-motions for summary

judgment. In a forty-nine page Report and Recommendation (“R&R”) issued on January 11,

2019 (ECF No. 20), the magistrate judge recommends that the Court deny Plaintiff’s motion for

summary judgment, grant Defendant’s motion for summary judgment, and affirm the

Commissioner’s decision.

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must file objections to the R&R within fourteen (14) days after




                                                1
being served with a copy of the R&R. Plaintiff filed timely1 objections to the R&R on February

1, 2019.

       As his first objection, Plaintiff objects to the following statement by the magistrate judge,

and her analysis of that case law: “I find McCaig and Woelk persuasive, as is Gross to the extent

it recognizes there is no per se requirement that ALJs obtain medical opinions. At base, all three

cases ask whether substantial evidence supports the RFC, though Gross appears to give greater

force to the warning that ALJs should not meddle with raw medical data.” (R&R at 34).

       The magistrate judge extensively, and persuasively, analyzed the applicable case law in

her R&R. (See R&R at 28-36). The Court concurs with that analysis and finds this first

objection without merit.

       Plaintiff next objects to the magistrate judge’s conclusion that the ALJ did not err in

giving limited weight to the treating physician’s opinion, even though it was the only medical

source statement directly opining on Plaintiff’s limitations. (Objs. at 4).

       Plaintiff made that same argument to the magistrate judge, who properly rejected it. The

magistrate judge found that the ALJ gave sufficient reasons for giving Dr. Hasegawa’s opinion

little weight, and explained her reasons for doing so, including that: 1) his form statement

suffered from internal defects, such as ignoring the spaces in the form for explaining her

determinations, leaving her opinion conclusory; 2) the opinion lacked a basis in Plaintiff’s own

assertions or in the treatment notes; and 3) the record lacks corroborating evidence for the

reaching and handling limitations. This Court concurs with the magistrate judge’s analysis as it



       1
         This Court granted Plaintiff’s request for an extension of time to file objections, ruling
that objections had to be filed by February 1, 2019. (See ECF No. 19).

                                                  2
relates to Dr. Hasegawa’s opinions.

       Finally, Plaintiff objects to the magistrate judge’s finding that the “ALJ could reasonably

conclude that Plaintiff’s current position (marine sheriff deputy) despite being part-time,

required him to move ‘heavy’ items weighing upwards of 50 pounds, well in excess of Dr.

Hasegawa’s estimate.” (Objs at 8). Plaintiff claims the facts of this case do not support that

opinion, stressing the limited amount of time that Plaintiff spent engaged in that work and in

working for the U.S. Marshall’s Office.

       The magistrate judge, however, acknowledged that work was part time and infrequent,

but nevertheless found such work can illuminate Plaintiff’s lifting abilities and ability to engage

in substantial gainful activity. It was not error to do so.

       Accordingly, the Court OVERRULES Plaintiff’s objections, ADOPTS the January 11,

2019 R&R (ECF No. 20), and ORDERS that: 1) Plaintiff’s summary judgment is DENIED; 2)

Defendant’s summary judgment is GRANTED; and 3) the Commissioner’s decision is

AFFIRMED.

       IT IS SO ORDERED.

                                               s/Sean F. Cox
                                               Sean F. Cox
                                               United States District Judge

Dated: February 27, 2019




                                                   3
